Citation Nr: 9921773	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter. Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a decision dated in July 1997, the Board denied the 
veteran's claim for service connection for PTSD and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
stomach disorder.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeal).  In January 1999, the Court granted a joint 
motion of the veteran and the Secretary of Veterans Affairs 
to vacate that decision, insofar as it denied entitlement to 
service connection for PTSD, and remand the appeal to the 
Board for readjudication.  The Court dismissed the new and 
material issue as requested by the veteran.  


REMAND

During the pendency of this appeal, VA issued revised 
regulations concerning the type of evidence required to 
establish service connection for PTSD.  See 64 Fed.Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304(f)).  
These amendments became effective on March 7, 1997.  Prior to 
March 7 amendments, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) provides that where a veteran engaged 
in combat with the enemy, VA must accept as sufficient proof 
of service connection for a claimed disease or injury 
satisfactory lay or other evidence of service incurrence or 
aggravation of such disease or injury, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the incurrence or aggravation of the claimed disease or 
injury.  

In Cohen v. Brown, 10 Vet.App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) (formerly known 
as the United States Court of Veterans Appeal) found a 
deficiency in Section 3.304(f) in that it did not adequately 
reflect, for purposes of establishing an in-service stressor, 
the relaxed adjudicative evidentiary requirements provided by 
38 U.S.C.A. § 1154(b) for establishing service incurrence of 
an event.  The Court noted that, although Section 3.304(f) 
stated that proof of an in-service stressor that is claimed 
to be related to combat may be shown by service department 
evidence that the veteran engaged in combat, or that the 
veteran received a particular decoration or award, Section 
3.304(f) did not expressly provide that a combat veteran's 
lay testimony alone may establish an in-service stressor 
pursuant to 38 U.S.C.A. § 1154(b).  The Court reiterated its 
conclusion in Zarycki v. Brown, 6 Vet.App. 91, 98 (1993), 
that, under 38 U.S.C.A. § 1154(b), where it was determined 
that the veteran engaged in combat with the enemy and the 
claimed stressor was related to such combat, the veteran's 
lay testimony regarding the claimed stressor must be accepted 
as conclusive as to its occurrence and that no further 
development for corroborative evidence is required, provided 
that the testimony is "satisfactory" and consistent with 
the circumstances, conditions, or hardships of the veteran's 
service.  

In response to these decisions, VA has amended 38 C.F.R. 
§ 3.304(f) to provide that if a veteran engaged in combat and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed stressor may be 
established by the veteran's lay testimony alone.  (emphasis 
added).  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990).  Here, either the amended or previous regulations 
may be the version most favorable to the veteran.  Therefore, 
the veteran should be afforded the opportunity to have the 
case reviewed under the most favorable regulations.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The veteran should be permitted to 
submit or identify evidence in support of 
his claim, including evidence tending to 
show that he engaged in combat during 
service.  

2.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the issue of service connection 
for PTSD, considering both the old and 
the new regulations.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










